Citation Nr: 1545227	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-38 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to April 9, 2009, in excess of 50 percent from April 9, 2009, to March 28, 2015, and in excess of 70 percent since March 28, 2015, for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder, panic disorder, and insomnia disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to June 1985, from July 1987 to September 1990, and from July 2006 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon.  

In August 2014, the Veteran testified during a hearing via video conference before the undersigned.  A transcript of that hearing is of record.  

The appeal was remanded by the Board in November 2014 and is now ready for disposition.  

This appeal includes documents contained in the Virtual VA paperless claims processing system and any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the period prior to April 9, 2009, the Veteran's acquired psychiatric disorder has been characterized by chronic sleep impairment, anxiety, and depressed mood; panic attacks, chronic sleep impairment and mild memory loss have not been shown.  

2.  For the period from April 9, 2009 to March 17, 2015, the Veteran's acquired psychiatric disorder has been manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with reduced reliability and productivity; deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, resulting in difficulty in adapting to stressful circumstances (including in work or work like settings) and inability to establish and maintain effective relationships has not been shown.  

3.  For the period since March 18, 2015, the Veteran's acquired psychiatric disorder, to include PTSD, dysthymic disorder, panic disorder, and insomnia disorder has been manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no more, for an acquired psychiatric disorder, to include PTSD, dysthymic disorder, panic disorder, and insomnia disorder prior to April 9, 2009, have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, dysthymic disorder, panic disorder and insomnia disorder from April 9, 2009 to March 17, 2015, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating in excess of 70 percent for an acquired psychiatric disorder, to include PTSD, dysthymic disorder, panic disorder, and insomnia disorder from March 18, 2015, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in January 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App.
473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in May 2008, April 2009, and March 2015.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's acquired psychiatric disability claim is based on the assignment of an initial rating following an initial award of service connection.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

Acquired psychiatric disorders are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods if inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 55 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2015).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Prior to April 9, 2009

For the period prior to April 9, 2009, the Veteran received a 10 percent rating for his acquired psychiatric disability.  Based on the evidence of record, a 30 percent, but no more, is warranted for this period.  Specifically, a September 2008 mental health treatment note shows that the Veteran reported feeling flat and emotionless, and he stated that he had difficulty getting close to people.  His mood was noted to be depressed and anxious.  There was no evidence of suicidal ideation, delusions, or hallucinations.  The Veteran was assessed with PTSD and depressive disorder and assigned a GAF of 65, which the Board finds consistent with his symptoms.  

An October 2008 treatment note states that the Veteran's affect was blunted and that he had a depressed mood.  He was also noted to be tense, isolating, irritable, and hypervigilant.  There was no evidence of panic, suicidal ideation, delusions, or hallucinations.  From February to March 2009, the Veteran complained of continued sleep impairment, and his mood continued to be depressed.  

A May 2008 VA PTSD examination reflects that the Veteran was experiencing sleep disturbances, often awakening during the night, hypervigilance, exaggerated startle response, and difficulties with concentration.  The Veteran reported that he liked his job with the U.S. Forest Service.  As for the Veteran's social situation, he reported that he tried to stay very busy to keep his mind off of things, watched movies, walked the dog, and spent a lot of time on home improvement projects.  It was noted that the Veteran had few friends outside of his family.



Given this evidence, the Board determines that the Veteran's psychiatric symptoms more nearly approximate the symptoms listed for a 30 percent rating.  Specifically, his psychiatric disability was primarily manifested by chronic sleep impairment, depressed mood, and anxiety.  As the frequency, duration and severity of the Veteran's psychiatric symptoms demonstrate occupational and social impairment with occasional decrease in work efficiency for the period prior to April 9, 2009, a 30 percent evaluation, but no more, is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

From April 9, 2009 to March 17, 2015

The Veteran receives a 30 percent rating for the period from April 9, 2009 to March 17, 2015.  Based on the evidence of record, a rating in excess of 30 percent is not warranted.  Specifically, an April 2009 VA PTSD examination reflects that the Veteran was experiencing chronic sleep impairment, waking during the night and staying awake for 3 or more hours at a time.  He also had daily intrusive thoughts, hypervigilance, and markedly diminished interest and participation in activities.  His range of affect during the examination was noted as flat.  He stated that he felt very detached from others, and that he lived a very isolated existence.  The Veteran stated that he had been involved in several short-term relationships but that none of them had worked out.  Occupationally, the Veteran reported that he had difficulty concentrating at work due to intrusive thoughts about his experiences in Iraq.  He also stated that he was managing people more frequently at work, resulting in him often feeling overwhelmed and stressed.  The examiner diagnosed PTSD and major depressive disorder, and assigned a GAF of 55.  Additionally, the examiner noted that in the past 11 months, the Veteran's level of function had dropped significantly.  The examiner also stated that although the Veteran denied depression a year prior, depressive symptoms were currently prominent.  

The Board notes that in February 2015, the Veteran reported 2-3 incidents of passive suicidal ideation in the prior 2 months, but stated that he had no intention to follow through.  The mental health physician assessed that the Veteran's actual risk of suicide was very low as he didn't want to act on the suicidal thoughts, and had no means to do so.  Additionally, the evidence does not indicate that the Veteran had obsessional rituals which interfere with routine activities, intermittently illogical speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or any other similar types of symptoms.  

At the August 2014 Board hearing, the Veteran reported that he had difficulty with concentration at work, sometimes leaving and taking his work home to complete.  He also reported challenges in his personal relationship due to his inability to be emotionally open.  

Overall, the Board acknowledges that the Veteran does have some social and occupational impairment.  The Veteran has reported increased stress at work due to new managerial duties, disturbances of motivation and mood due to intrusive thoughts regarding his experiences in Iraq, and difficulty establishing and maintaining effective work and social relationships.  However, despite this level of impairment, he appears to be able to function at least to an adequate degree.  While he does experience stress at work, he has a flexible schedule and is able to take time off when needed.  Additionally, he stated he likes his job and is still working.  Moreover, even though he does not have many friends, and has had several short-term relationships, he has been dating the same woman off and on for the past 6 years.  In fact, in a February 2015 mental health appointment, the Veteran reported that he was getting married to the woman that he had been dating off and on for several years.  Therefore, the Board finds that the Veteran's level of functioning from April 9, 2009 to March 17, 2015 weighs against a finding that his occupational and social functioning is so impaired as to warrant a rating in excess of 50 percent.  

Since March 18, 2015

The Veteran has received a 70 percent rating since March 18, 2015.  Based on the evidence of record, a rating in excess of 70 percent is not warranted.  For example, A March 2015 VA PTSD examination reflects that the Veteran reported that his depression, anxiety, and chronic sleep impairment had worsened since the April 2009 VA examination.  Specifically, the Veteran stated that he developed panic attacks, and his depression had gotten so bad that he was taken out of a supervisory role at his job.  The Veteran also reported that he was unable to get to sleep without the use of prescription sleep aids.  The examiner diagnosed the Veteran with dysthymic disorder, panic disorder without agoraphobia, and insomnia disorder, all related to his PTSD.  The examiner stated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner assigned a GAF of 52, which represents symptoms much better than total impairment. 

The examiner went on to state that the Veteran's increasing dosage of medications allowed him to continue working full-time in his chosen occupational field, although he was no longer in a supervisory role.  The examiner further stated that the Veteran's greatest level of impairment has been in his social functioning, and he has become more socially isolated since the initial April 2009 examination.  However, the examiner did note that the Veteran had recently asked the woman he had been dating off and on for 6 years to take the relationship further.  

In reviewing the record, the Board acknowledges that the Veteran has some increased occupational impairment since April 2009, evidenced by some suicidal ideation, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The Veteran has been removed from any supervisory duties at work.  However, he still maintains full-time employment at a job that he enjoys.  While it was also noted that the Veteran has not made any new friends and has no leisure activities.  He has maintained a stable personal relationship with his girlfriend of 6 years, and has in fact expanded that relationship.  As noted above, the Veteran reported that they were getting married.  

Additionally, the Veteran has maintained good relationships with his children.  The evidence does not indicate that the Veteran at any time has had gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Therefore, the Board finds that the Veteran's level of functioning from March 18, 2015 weighs against a finding that his occupational and social functioning is so impaired as to warrant a rating in excess of 70 percent.  

Although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board acknowledges that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  For all stages on appeal, the Veteran's symptoms, reported and observed, have been considered and the appropriate rating has been applied based on those symptoms.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted based on the ratings assigned for the Veteran's service-connected disabilities, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected acquired psychiatric disability are adequate in this case.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence also does not show frequent hospitalizations or marked interference with employment associated with any of his service-connected disorders that is beyond that anticipated by the assigned ratings.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

The Veteran has also not claimed that he is unemployable as a result of this service-connected disability.  Therefore, the Board finds that an implied included claim for a total disability rating based on individual unemployability has not been raised on the current record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial disability rating of 30 percent, but no more, for an acquired psychiatric disorder to include PTSD, dysthymic disorder, panic disorder, and insomnia disorder prior to April 9, 2009, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

A disability rating in excess of 50 percent for an acquired psychiatric disorder to include PTSD, dysthymic disorder, panic disorder, and insomnia disorder from April 9, 2009 to March 17, 2015, is denied.

A disability rating in excess of 70 percent for an acquired psychiatric disorder to include PTSD, dysthymic disorder, panic disorder, and insomnia disorder from March 18, 2015, is denied.




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


